Response to Amendment
1.	This office action is in response to the communication of 11/7/2022.
2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
3.	Claims 1 and 3 are rejected under 35 U.S.C. 102a1 as being anticipated by Wang et al. (US 2017/0074596).
Wang et al. shows a cycling heat dissipation module configured to dissipate heat generated from a heat source 200, the cycling heat dissipation module comprising:  an evaporator 110 having an outlet (at the left side of the evaporator, see Fig. 9) and an inlet (at the right side of the evaporator, see Fig. 9); and a piping 120 connected to the outlet and the inlet of the evaporator to form a loop, a working fluid F2 filled in the loop, wherein the working fluid in the liquid-state is transformed into vapor-state by absorbing heat in the evaporator and flows out of the evaporator through the outlet [0048], the piping having a heat-blocking segment (section R3 of plate 640; because the section R3 absorbs heat from the heat source and prevents heat from escaping to other parts of the module, the section segment R3 is a heat-blocking segment) and a condensing segment R4, wherein the heat-blocking segment is disposed between the outlet and the condensing segment (see Fig. 9), and the working fluid in the vapor-state is transformed into liquid-state by dissipating heat in the condensing segment and flows into the evaporator through the inlet (see Fig. 9 and [0048]).  Regarding claim 3, because the plate 640 and thus the segment R3 covers the evaporator (see Fig. 9), the heat-blocking segment is at a higher position relative to the evaporator.
Claim Rejections - 35 USC § 103
4.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2017/0074596).
Since Wang et al. already discloses a heat-blocking segment, the addition of a heat-blocking material covering the heat-blocking segment would have involved a mere redundancy of essential working parts of a device, which is generally recognized as being within the level of ordinary skill in the art and the device will still carry out its intended tasks with the modification.
Allowable Subject Matter
5.	Claims 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
6.	Applicant's arguments have been fully considered but they are not persuasive. First of all, the above rejection is based on Fig. 9 which is a different embodiment from Fig. 1 and does not use working fluid F1 (it only uses working fluid F2 as shown in Fig. 9).  Claim 1 of the instant invention does not claim two working fluids in communication with each other.  Second, the phrase “a working fluid filled in the loop” is a broad statement and does not necessarily mean that the working fluid actually flows inside the piping.  The working fluid F2 is inside the confines of the piping 120 as shown in Figs. 9 and 10, and therefore reads on the phrase “a working fluid filled in the loop.”  Paragraph [0048] of Wang et al. states the region R3 is stacked on the heat conducting sheet 170 (also clearly shown in Fig. 9), and as shown, the evaporator 110 is below the section R3, and since the evaporator has an outlet, the segment R3 is between the outlet of the evaporator and the condensing segment R4.  Regarding claim 2, since segment is a heat blocking segment the material is also carries out the task.  Regarding claim 3, Wang et al. shows the region R3 and the piping are structurally separated and each has its own working fluid.  Therefore, Wang et al. shows or fairly suggests the limitations of claims as recited by the Applicant.


Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Davis Hwu whose telephone number is (571)272-4904.
Examiner interviews are available via telephone.  To schedule an interview, applicant is encouraged to call the examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVIS D HWU/Primary Examiner, Art Unit 3763